Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 12/9/2020.  Claim 1 is pending.  Applicant’s arguments have been fully considered.  Claim 1 is non-finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Proska et al. (US 2007/0182576 A1) in view of Niedzwiecki et al. (US 2010/0039233 A1) and Chandler (US 2012/0025835).
Regarding claim 1, Proska discloses a battery system ([0004]) comprising: a plurality of cell groups (Zones 18A, 18B, and 18C), each of which being constructed of a plurality of  battery cells (12) ([0013-0014] and Fig. 1); a plurality of cell controllers (DCU, 14) installed to and associated with each of a respective cell group (Zone 18A, 18B, and 18C) (Fig. 1), each of which measures a state of each of the plurality of  battery cells in its respective cell group ([0013-0014 and 0023] and Figs. 1 and 3); and a battery controller (20) performing wireless communication with each of the cell controllers ([0013-0014, 0023 and 0024] and Figs. 1 and 3), wherein: each of the cell controllers (DCU, 14) wirelessly transmits measurement result of states of each of the battery cells in the respective associated cell group to the battery controller (20) ([0017/L1-7, 0021 and 0024] and Figs. 1 and 3), by using an electric power supplied from the battery cells indicates that there is supply of power from the battery, therefore, the power supply by the battery is used in transmitting battery information between controllers); the battery controller (20) includes a read/write circuit (the battery controller 20, is capable of receiving (i.e. read) and triggering alert (i.e. write), therefore, read and write circuit (i.e. a processor) is within the battery controller 20, [0021]) and the read/write circuit ([0021]) includes: a wireless communication unit (16) that wirelessly communicates with each of the cell controllers (14) by means of an active RFID ([0013 and 0015] and Figs. 1 and 2). 
(a) While Proska does not explicitly disclose that a low-power wireless communication unit that wirelessly communicates with a host controller:
 (Regarding a), Proska discloses a wireless transmitter (transmitter is a low-power device) for wirelessly transmitting signals to a processor for communicating the battery operating data to a receiver (i.e. host controller) ([0005-0006]). Proska discloses that a central controller (22, i.e. host controller) receives and processed data from the site controller (20, battery controller) located at each of client sites ([0014]). Proska discloses that all the battery operating data records are created and maintained for the batteries and is transmitted to the central controller (22, host controller), which lead to easy data accessibility to the client head office (this indicates that the (i.e. host controller) receives information wirelessly from the transmitter (i.e. low-power wireless communication unit), also, this scheme is different from how the cell controllers (14) communicate wirelessly with the wireless communication unit (16), [0024 and 0026]). A person of the ordinary skill in the art would acknowledge that 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to acknowledge that the transmitter is a low-power device that wirelessly transmits battery’s state of health to the host controller in order to receive and report data effectively within the battery system (Proska: [0006, 0024, and 0026]). A person of the ordinary skill in the art would acknowledge such well-known technique of using a transmitter as a low-power device in order to transmit battery information within the battery system and would provide the expected results of doing so (KSR).
(b) Proska is silent as to the RFID is a semi-passive RFID.
 (Regarding b), Niedzwiecki teaches  RFID tags powered by an included battery (i.e. semi-passive RFID, [0004/L5-6]) (by definition, semi-passive RFID are RFID that are powered by a battery by www.rfidjournal.com). Niedzwiecki teaches that the RFID tags comprising an RFID detector, which is able to receive and respond to RF signals ([0004]). Niedzwiecki teaches that the carrier wave serves as the power source for the RFID tag ([0006/L8-9]). Niedzwiecki teaches that this RFID tags are designed in order to achieve accurate and rapid response from the query of the RFID detector.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate semi-passive RFID of Niedzwiecki into a battery system of Proska in order to achieve accurate and rapid response from the query of the 

Regarding claim 1, Proska is silent as to the claim limitation below:
wherein the battery controller continuously transmits an unmodulated carrier wave to each of the cell controllers: and
each of the wireless communication circuits changes an impedance of an antenna that receives the unmodulated carrier wave transmitted from the battery controller at a timing in dependence on the states of the battery cells measured by the measurement circuit so as to transmit the wireless signal for the states of the battery cells measured by the measurement circuit to the battery controller.
However, Niedzwiecki teaches RFID tags powered by an included battery (i.e. semi-passive RFID, [0004/L5-6]) (by definition, semi-passive RFID are RFID that are powered by a battery by www.rfidjournal.com).  Niedzwiecki teaches that the RFID tags comprising an RFID detector, which is able to receive and respond to RF signals ([0004]). Niedzwiecki teaches that the RFID detector (102) continues to broadcast an unmodulated carrier wave ([0006/L5-7 and 0055]). Niedzwiecki teaches that the carrier wave serves as the power source for the RFID tag ([0006/L8-9]). Niedzwiecki teaches that the RFID tag modulates the carrier wave by passing it through a variable impedance ([0055]). Niedzwiecki teaches that the modulated carrier wave is retransmitted to the RFID detector ([0055]). Niedzwiecki teaches that this RFID tags are designed in order to achieve accurate and rapid response from the query of the RFID detector.

It is noted that the language involving the controller functional language has been considered.  It has been held by the courts that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  See MPEP 2115.  

	Regarding claim 1, Proska does not disclose wherein upon receiving a balancing request from the battery controller, each cell controller adjusts a state of charge of the plurality of battery cellsto a uniform state of charge in the respective cell group controlled by the respective cell controller.  Chandler teaches a sensor arrangement 10 generally includes sensing wires 20-24, balancing resistors 28-30, balancing switches 34-36, sensor units 40-42, and a number of other electronic components. Sensor arrangement 10 is not limited to monitoring the various battery cells A-F; it may also perform other functions such as cell balancing.  Chandler teaches that in cell balancing activity, balancing switches are used to bleed or otherwise reduce the charge on a particular battery cell or group of cells so that a relatively uniform charge can be maintained across battery pack [0015].

It is noted that the language involving the controller functional language has been considered.  It has been held by the courts that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  See MPEP 2115.  

Response to Arguments
	In response to Applicant’s arguments, 37 CFR 1.111(b) states, “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of the section.”  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.
All of applicants’ presently filed arguments are only statements with no evidentiary support as to why the art rejections of record do not meet all the claimed limitations.  Applicants have not specifically pointed out the errors of the Examiner’s art rejections.
Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia Walls whose telephone number is 571-272-8699.  The examiner can normally be reached on M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/             Primary Examiner, Art Unit 1724